Mr. Presiding Justice Holdom delivered the opinion-of the court. 3. Appeal and error, § 1245*—when insufficiency of evidence may not be complained of. Appellant cannot complain of the insufficiency of evidence as to the value of the good-will of a business due to his own objection to the admission of evidence relating thereto,i 4. Words and phrases—“good-mil” defined. The good-will of a trade, consists merely in the probability that the old customers will continue their patronage of the old place.